DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the word “and” is missing in the phrase “based on the average of the upper limit of the first bin the low limit of the first bin”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it merely describes manipulation of abstract data (identifying bins, calculating  height-to-area ratios and comparing them to thresholds). The claims are not patent eligible.
Claims 12 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 12 and 19, the claim(s) recite(s) a system comprising a processing circuit for identifying bins, calculating  height-to-area ratios and comparing them to thresholds. Identifying bins, calculating  height-to-area ratios and comparing them to thresholds are mere manipulation of data and correspond to an abstract idea. This judicial exception is not integrated into a practical application because the values contained in the bins are not obtained from any apparatus or practical process, nor do the resulting steps act on any apparatus or continue any material process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processing circuit, recited in the claims at a high level of generality, merely  consists of generic circuit components configured to calculate height-to-area rations and comparing them to thresholds.  Merely reciting  generic processing circuitry for implementing an abstract idea cannot provide an inventive concept. Therefore, these claims are not patent eligible.
With regard to claim 20, the claim recites means for processing being configured to identify a bin, calculating a height-to-area ratios and comparing it to a threshold.  Identifying bins, calculating  height-to-area ratios and comparing them to thresholds are mere manipulation of data and correspond to an abstract idea. This judicial exception is not integrated into a practical application because the only additional element , “means for processing” can include the human mind so the claim falls within the “mental processes” grouping of abstract ideas. Further, even if the means for processing is interpreted to include  generic computer components, the recitation still does  not add significantly more to provide an inventive concept. The claim is not patent eligible.
Note:  claims 2-7 and 13-18 integrate the abstract idea into a practical application because they include steps and/or apparatus to operate a LIDAR system. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such a limitation appears in claim 20 “means  for processing”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,  12, and 20, and claims 8-11, 13-18 and 19 dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 12 and 20, the method  and steps recited do not describe what the bins are nor that the window is an interval in time.  Therefore, one skilled in the art, e. g. an optical engineer, would not be able to determine the metes and bounds of the claim.
With regard to claim 9, the claim recites “determining that a first bin count register of a plurality of bin count registers is associated with the second bin”. This clause  appears to be a description of computer code, but it is not clear what “associated “ means in the context of the claim. 
With regard to claim 10, the claim recites “determining: that no bin count register of the plurality of bin count registers is associated with the third bin, and that a second bin count register of the plurality of bin count registers is unused; associating the second bin count register with the third bin”. but it is not clear what “associating“ the bins means in the context of the claim, nor what it means for a register to be unused.  Similarly claim 11 recites “determining: that no bin count register of the plurality of bin count registers is associated with the fourth bin, and that no bin count register of the plurality of bin count registers  is unused”.  These clauses  appears to be a description of computer code, but in the context of the claims, these steps of the method would not be understood by one skilled in the art.
Clarification and correction of the claims are required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0302548).
With regard to claim 1, Chen discloses a method for operating a LIDAR system, and for detecting a peak bin (representing photon counts at a particular time) from among a plurality of bins in a time window. Specifically, each of the bins (number of measurement values allocated to a class, i. e. time interval [0004]) has a lower limit and an upper limit and contains zero or more (photon count) values (para. [0074] ). The method comprises dividing the frequency distribution into several  subwindows (regions, see alos Fig. 1) (140), identifying a first bin from among a plurality of bins in a first subwindow of the window,  the first bin containing n values, n being a positive integer, n being greater than or equal to the number of values in each of the other bins (selecting one class of a respective region as a selected class of the respective region based on a selection rule (160)). Note that in this interpretation, the height-to-area ratio is equivalent to the frequency of counts in the bin, and so is calculated for the first subwindow. The height-to-area ratio is compared to a first threshold (para. [0018]).
With regard to claim 12, Chen discloses a LIDAR system comprising a processing circuit (para. [0145]), being configured to detect a peak bin (representing photon counts at a particular time) from among a plurality of bins in a time window. Specifically, each of the bins (number of measurement values allocated to a class, i. e. time interval [0004]) has a lower limit and an upper limit and contains zero or more (photon count) values (para. [0074] ). The circuit divides the frequency distribution into several  subwindows (regions, see also Fig. 1) (140), identifiesa first bin from among a plurality of bins in a first subwindow of the window,  the first bin containing n values, n being a positive integer, n being greater than or equal  to the number of values in each of the other bins (selecting one class of a respective region as a selected class of the respective region based on a selection rule (160)). Note that in this interpretation, the height-to-area ratio is equivalent to the frequency of counts in the bin, and so is calculated for the first subwindow. The circuit compares height-to-area ratio to a first threshold (para. [0018]).

With regard to claims 2 and 13, an object is illuminated with a pulse of light, a photodetector (single-photon avalanche photodiode)receives light reflected from an object (echo signal) and the delay to a detection of the pulse from a photodetector is measured [0004].
With regard to claim 3 and 14, if the first height-to area ratio exceeds the threshold, the range to the object is estimated based on the upper limit of the first bin (para. [0018]).
With regard to claim 20, Chen discloses a means for processing (a microprocessor, programmable computer or an electronic circuit, para. [0145]).  Chen discloses that the means for processing carries out a method  for operating a LIDAR system, and for detecting a peak bin (representing photon counts at a particular time) from among a plurality of bins in a time window. Specifically, each of the bins (number of measurement values allocated to a class, i. e. time interval [0004]) has a lower limit and an upper limit and contains zero or more (photon count) values (para. [0074] ). The method comprises dividing the frequency distribution into several  subwindows (regions, see alos Fig. 1) (140), identifying a first bin from among a plurality of bins in a first subwindow of the window,  the first bin containing n values, n being a positive integer, n being greater than or equal to the number of values in each of the other bins (selecting one class of a respective region as a selected class of the respective region based on a selection rule (160)). Note that in this interpretation, the height-to-area ratio is equivalent to the frequency of counts in the bin, and so is calculated for the first subwindow. The height-to-area ratio is compared to a first threshold (para. [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (US 2021/0302548).

With regard to claims 4-5 and 15-16, the claimed methods of estimating the range are merely specific calculations based on the upper and lower limits of the bins, and would have been obvious to one skilled in the art, e. g. an optical engineer, before the time of invention.
With regard to claims 8 and 19, the optimal value of the threshold could have been determined by routine experimentation, e. g. performing the method of detecting the peak with various thresholds and known distances, by one skilled in the art. Optimization of a parameter is not patentable when it could have been obtained by routine experimentation. See MPEP 2144.05 II. A. 
With regard to claims 7 and 18, the windows may or may not overlap (Fig. 2).
With regard to claims  9-11, and 17, the process of identifying the peak from the bins is repeated, comprising similar steps to identifying the first bin and calculating the first height-to-area ration and comparing it to a threshold.  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer to determine further received values in a similar value and increment a bin count register, as claimed.

Information Disclosure Statement
The information disclosure statement filed on July 21, 2020 has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Pacala and Kulesh disclose LIDAR detection peak determination systems and methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/ERIC L BOLDA/               Primary Examiner, Art Unit 3645